Citation Nr: 1231862	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to a compensable initial rating for tendonitis of the right elbow.  

5.  Entitlement to a compensable initial rating for tendonitis of the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from August to December 1985 and on active duty from April 1994 to August 1999, from June 2003 to September 2004, from October 2004 to September 2005, and from October 2006 to March 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for tendonitis of each elbow and assigned a noncompensable initial evaluation for each, and denied service connection for headaches, and left knee and left hip disorders.  

Pursuant to her request, the Veteran was scheduled to appear at a hearing before the Board in Washington, DC, in July 2012, in order to offer testimony relating to the issues herein on appeal.  Despite having been provided written notice at her address of record long in advance of her requested hearing, the Veteran failed to appear and no excuse for her failure to appear was thereafter furnished.  No other request for a hearing remains pending.  

Notice is taken that, following the issuance of the most recent decisional document, the statement of the case of September 2008, additional service treatment and personnel records were received on two occasions by VA, one occurring in 2009 and the other in 2010.  The 2009 submission consists primarily of originals relating to a Reserve enlistment medical examination undertaken in November 1984, copies of which were previously submitted and reviewed by the RO.  The submission in 2010 entails a March 2007 notification of eligibility for retired pay, not pertinent to matters herein on appeal, as well as copies of previously submitted and reviewed treatment records relating to the low back, which is not herein at issue.  It, too, is noted that the Veteran's representative in his November 2011 brief waived initial RO consideration of the 2010 submission, as noted by the representative to be contained in a blue folder.  In light of the foregoing, no further action is found to be necessary.  

The issues of the Veteran's entitlement to service connection for headaches and to compensable initial ratings for bilateral elbow tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the most probative evidence of record fails to identify disability of the Veteran's left knee at any time during the appeal period.  

2.  The preponderance of the most probative evidence of record fails to identify disability of the Veteran's left hip at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011). 

2.  A chronic left hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims for service connection for left knee and left hip disorders, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in June and December 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was provided to the appellant prior to the RO's initial adjudication of the claims in question by its rating decision of February 2008, in accord with Pelegrini.  In light of this, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes service treatment records of the Veteran, as well as examination and treatment records compiled by VA and non-VA medical professionals.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA medical examination with respect to her claimed left knee and left hip disorders during the course of this appeal.  That medical examination failed to disclose the existence of current disability involving either the left knee or the left hip and that examination is consistent with the other medical evidence developed during the appeal period showing only pain of the affected areas without underlying pathology.  Accordingly, further development action relative to the disorders at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

Merits of the Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

38 U.S.C.A. § 1154(b)  (West 2002) provides that, in the case of a Veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not assert, nor does the record otherwise demonstrate, that she had combat service and that either claimed disorder is related to combat service.  It, too, is noted that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection and, here, there is no showing of current disability of the left hip or knee.  See Libertine v. Brown, 9 Vet. App. 521, 522-23   (1996). 

The record indicates that the Veteran initiated her original claim for service connection for left knee and left hip disorders in April 2007.  In connection with that claim, she has alleged that disorders of her left knee and left hip originated in service, that medical treatment was received in service for complaints involving each affected area, and that that she continued to experience manifestations of those disabilities during postservice years.  

Entries in service treatment records indicate that the Veteran was treated for left patellar tendonitis in December 2003.  This was followed by her documented complaints involving left knee pain after running, for which she sought medical assistance in January 2004.  X-rays of the left knee in January 2004 were negative.  Continued complaints of left knee pain, as well as left hip pain, were made known later during 2004, with entry of a diagnosis in August 2004 of a foot disorder involving plantar fasciitis.  Further left knee and hip complaints are identified in October and November 2004.  Included among the listed entities in a problem list compiled by service department medical personnel in March 2007 was joint pain localized to the knee and hip.  

On the occasion of a VA medical examination in June 2007, the Veteran complained of pain of her left knee and left hip that she indicated had begun in or about 2002.  Clinical examination and testing yielded a diagnosis of normal clinical and negative radiological findings of the left knee and left hip.  

In medical data compiled postservice, clinical examination in January 2008 showed a full range of motion of the left knee without pain and a full range of motion of the left elbow, but with tenderness.  A specific complaint of hip pain was made known in January 2008.  Problems list entries included polyarthlalgia, chronic pain due to trauma, myofascial pain syndrome, and osteoarthritis, albeit without specific reference to either the left knee or left hip as to any of the foregoing.  

Analysis of the record indicates that, despite inservice left patellar tendonitis and various complaints of left knee and hip pain, a preponderance of the evidence is against a showing of disability of either the left hip or knee at any time during the appeal period.  There are indications that the Veteran had left knee tendonitis and other complaints of left knee and left hip pain in service and she offers an account that the same disabling pain that bothered her in service continues to be present at this time.  Clearly, the Veteran is competent to testify to those things that come to her through her senses, such as the occurrence of pain or other manifestations of disability, their severity, and their frequency.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Her account thereof is not incredible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify any demonstrable disability due to disease or injury of either the left hip or the left knee.  Pain it is noted is not a disability for which VA compensation is payable in the absence of a showing of underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  No diagnosis of specific left knee or hip disablement is shown and it is noted that the Veteran lacks the required medical education and training, such as to render competent any opinion or statement of hers as to medical diagnosis or etiology.  

In the absence of proof of a disability at any time during the appeal period, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding of chronic disability of either the left hip or knee at any time during the appeal period.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also, generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for left knee disability is denied.  

Service connection for left hip disability is denied.  

REMAND

Service treatment records of the Veteran identify her complaints of ongoing headaches.  The existence of tension headaches which were found by a medical professional to be neither chronic nor disabling was shown on a VA medical examination in June 2007.  The Veteran takes issue with the opinion offered by the VA examiner, arguing that the VA examiner failed to offer an opinion as to the linkage between her inservice headaches and those shown postservice, and in effect challenging the opinion offered that her disorder is not chronic based on her own account of continuing headaches dating to service.  The RO has denied the benefit sought on the basis of the absence of current disability, without due consideration of the Veteran's account of headaches which began in service and continued to bother her after service.  The record further indicates that a VA treating physician diagnosed the presence of migraines in August 2007, which followed a late July 2007 accident in which the Veteran was struck by an automobile when riding a horse.  It is also noted that tension headaches were diagnosed in October 2007.  In view of the foregoing, remand for a further VA medical examination and solicitation of a medical opinion as to nexus, if current disability is shown, is warranted.  

Notice, too, is taken that the Veteran's bilateral elbow tendonitis was last the subject of a VA medical examination more than five years ago.  Since then, she reported at the time of a VA psychiatric examination in May 2008 that she was experiencing severe pain of both elbows.  On that basis and in light of the Veteran's contention that her elbow disorders are much more severe than reflected by the assigned noncompensable initial evaluations, remand to obtain updated clinical findings as to each elbow is deemed advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated since April 1, 2007, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the current nature and severity of her tendonitis affecting the right and left elbows.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the right and left elbows and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of either elbow due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees. 

3.  Also, afford the Veteran a VA medical examination in order to ascertain the nature and etiology of her claimed headaches.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all diagnostic testing deemed necessary. All pertinent diagnoses should be set forth. 

The VA examiner is requested to offer a medical opinion as to the following, providing a complete rationale therefor:  

Is it at least as likely as not (50 percent or greater probability) that any current disability involving headaches had its onset during the Veteran's periods of active service or is otherwise attributable thereto?  The relationship between the Veteran's inservice headaches and the headaches of which she currently complains must be fully detailed.  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, the claims for higher initial ratings for tendonitis of each elbow, and for service connection for headaches, should be readjudicated on the basis of all pertinent evidence and all governing law and regulations.  If any benefit sought by this appeal continues to be denied, the Veteran should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before the claims folder is returned to the Board for final review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is further notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


